DETAILED ACTION
	Applicant’s response, filed 7/11/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 7-15 and 21-31 are pending.
Claims 1-6 and 16-20 are canceled.
Claims 7-10, 12, and 15 are amended.
Claims 21-31 are newly added.
Claims 7-15 and 21-31 are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 6/23/2022 and 7/11/2020 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. 

Claim Objections
The claims are objected to because of the following informalities. The instant objection is newly stated and is necessitated by claim amendment.
Claim 29 recites “the conversion module is configured to covert the single consensus output sequence into binary data”, which should be amended to recite “the conversion module is configured to convert the single consensus output sequence into binary data”.
Claim 31 recites “A system for improving sequencing accuracy of polynucleotide sequence”, which should be amended to recite A system for improving sequencing accuracy of a polynucleotide sequence” or similar.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 31: A system for improving sequencing accuracy of polynucleotide sequence, the system comprising:
means for sequencing polynucleotide molecules to generate a plurality of sequence reads;
means for generating a first consensus output sequence for a first portion of the plurality of sequence reads, the first portion located before an indeterminant error;
means for identifying, in a read of the plurality of sequence reads, the indeterminant error relative to a plurality consensus base call of the plurality of sequence reads at a first position, wherein the indeterminant error is a base call that does not match the plurality consensus base call at the first position and cannot be identified as an insertion, deletion, or substitution;
means for defining a search window that includes a second position in the read, the second position located at least a delay past the first position, wherein the delay has a predetermined length;
means for calculating edit distances for subsequences in the search window from a comparison sequence, the comparison sequence including a match-backwards sequence that is the consensus output sequence for a predetermined number of positions before the second position;
means for identifying a subsequence in the search window that has an edit distance equal to or less than a threshold value;
means for selecting a candidate position within the subsequence and outside of the match- backwards sequence;
means for determining a second consensus output sequence for a second portion of the plurality of sequence reads after the candidate position; and
means for generating a single consensus output sequence from the first consensus output sequence and the second consensus output sequence, the single consensus output sequence representing a nucleotide sequence of the polynucleotide molecules
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections- 35 USC § 112
35 USC 112(b)
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7-15 and 21-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
Claim 7 recites the limitation of a “method for improving sequencing accuracy of a polynucleotide sequencer”. The only recited step that involves a polynucleotide sequencer is the first, “sequencing polynucleotide molecules with the polynucleotide sequencer thereby generating a plurality of sequence reads”. All other recited steps are not explicitly claimed to be performed by the polynucleotide sequencer and are interpreted to be performed on a computer, in the mind, or using pen and paper. The claims are thus directed towards an assumed improvement in generating a consensus sequence output. It is therefore not clear that such actions would improve the sequencing accuracy of a polynucleotide sequencer as the sequencer and its performance are unaffected by the claim steps. Claim 21 recites the similar limitation of a “system for improving sequencing accuracy of polynucleotide sequence” and claim 31 recites the similar limitation of a “system for improving sequencing accuracy of polynucleotide sequence”. Although claims 21 and 31 do not recite improving sequencing accuracy of a polynucleotide sequencer, they do claim sequencing of a polynucleotide sequence, which would be performed by a polynucleotide sequencer. Claims 21 and 31 are thus interpreted and rejected similarly to claim 1.
Claims 7, 21, and 31 recite the limitations “generating/generate a first consensus output sequence for a first portion of the plurality of sequence reads” and “the comparison sequence including a match-backwards sequence that is the consensus output sequence for a predetermined number of positions in at least two of the plurality of sequence reads before the second position”. The claims recite that the first portion is located before an indeterminant error, which is identified at a first position. The second position is located at least a delay past the first position. Under the BRI, the first consensus output sequence for the first portion and the consensus output sequence of the match-backward sequence within the search window are consensus output sequences for different portions of the reads. This interpretation is supported by FIG. 7. Therefore, the consensus output sequence of the match-backwards sequence lacks antecedent basis. It is recommended to amend the claim to recite “a match-backwards sequence that is  consensus output sequence for a predetermined number of positions in at least two of the plurality of sequence reads before the second position” or similar.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-15 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is newly stated and is necessitated by claim amendment. 
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a method and a system [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claims 7 and 31: generating a first consensus output sequence for a first portion of the plurality of sequence reads from the polynucleotide sequencer, the first portion located before an indeterminant error; identifying, in a read of the plurality of sequence reads, the indeterminant error relative to a plurality consensus base call of the plurality of sequence reads, at a first position, wherein the indeterminant error is a base call that does not match the plurality consensus base call at the first position and cannot be identified as an insertion, deletion, or substitution; defining a search window that includes a second position in the read, the second position located at least a delay past the first position, wherein the delay has a predetermined length; calculating edit distances for subsequences in the search window from a comparison sequence, the comparison sequence including a match-backwards sequence that is the consensus output sequence for a predetermined number of positions before the second position; identifying a subsequence in the search window that has an edit distance equal to or less than a threshold value; selecting a candidate position within the subsequence and outside of the match-backwards sequence; determining a second consensus output sequence for a second portion of the plurality of sequence reads after the candidate position; and generating a single consensus output sequence from the first consensus output sequence and the second consensus output sequence, the single consensus output sequence representing a nucleotide sequence of the polynucleotide molecules.
Independent claim 21: identify an error in a read of the plurality of sequence reads, wherein the error is a base call that does not match a plurality consensus base call at a first position in an alignment of the plurality of sequence reads; determine that the error is an indeterminant error that cannot be identified as an insertion, deletion, or substitution; generate a first consensus output sequence for a first portion of the plurality of sequence reads that is located before the first position containing the indeterminant error; define a search window that includes a second position in the read, the second position located at least a delay past the first position, wherein the delay has a predetermined length; calculate edit distances for subsequences in the search window from a comparison sequence, the comparison sequence including a match-backwards sequence that is the consensus output sequence for a predetermined number of positions before the second position; identify a subsequence in the search window that has an edit distance equal to or less than a threshold value; select a candidate position within the subsequence and outside of the match-backwards sequence; determine a second consensus output sequence for a second portion of the plurality of sequence reads after the candidate position; and generate a single consensus output sequence from the first consensus output sequence and the second consensus output sequence, the single consensus output sequence representing a nucleotide sequence of the polynucleotide molecules.
Dependent claim 28: convert the single consensus output sequence into binary data according to an encoding.
Dependent claims 8-15 and 22-27 recite additional steps that further limit the judicial exceptions in independent claims 7 and 21. For example, claims 8 and 22 further limit the identity of the indeterminant error; claims 9 and 23 further limits determining the consensus output sequence; claims 10 and 24 further limit the method by comprising the identification of a second subsequence; claims 11 and 25 further limit the threshold value; claims 12 and 26 further limit the match-forward sequence; claims 13 and 27 further limit a length of the delay; claim 14 further limits the length of the match-backwards and the length of the match-forward sequence; claim 15 further limits determining the lengths of the delay, the search window, the match-backwards sequence, and the match forward sequence.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually determine a consensus output sequence. There are no specifics as to the methodology involved in “generating”, “identifying”, “defining”, “calculating”, “selecting”, or “determining”. Thus, under the BRI, one could simply, for example, use a pen and paper or perform mental actions to align a plurality of sequence reads, determine a consensus output sequence at each position, and when an indeterminant error is found in a sequence read, define a search window at a distance from the error and search for matches to a candidate position in the other sequence reads in order to continue determining the consensus output sequence. Each of the claimed steps can be represented by a mathematical formula, as is supported by the Specification at, for example, [0030-0031], [0033], [0052], [0060], [0063], [0072-0073], [0075], [0077-0089].
Therefore, claims 7, 21, and 31, and those claims dependent therefrom, recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 7 and 31: sequencing polynucleotide molecules with the polynucleotide sequencer thereby generating a plurality of sequence reads.
Claim 21: generate a plurality of sequence reads by sequencing polynucleotides.
The claims also include additional elements in the form of computer systems. Claim 7 includes a polynucleotide sequencer. Claim 21 includes a system comprising: a polynucleotide sequencer; one or more processing units; a memory coupled to the one or more processing units; a variant read identification module; an error classification module; and a consensus output sequence generator. Claim 28 includes a conversion module. Claim 31 includes a system.
Dependent claims 29-30 recite steps that further limit the recited additional elements in claims 21 and 28. For example, claim 29 further limits the configuration of the polynucleotide sequencer and the conversion module and claim 30 further limits the polynucleotide sequencer to a nanopore sequencer.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “sequencing” polynucleotide molecules to generate a plurality of sequence reads, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps directed to additional non-abstract elements of “a polynucleotide sequencer”, “a system… comprising: a polynucleotide sequencer…; one or more processing units; (and) a memory coupled to the one or more processing units” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Further, the computer system contains the recited variant read identification and error classification modules (i.e., software) that are used for identifying an error in a read and determining that the error is an indeterminant error (which are data gathering elements that do not integrate the judicial exceptions) and a consensus output sequence generator and conversion module (which are nothing more than mathematical operations). Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer.
Claims 7, 21, and 31 recite a method and systems for improving sequencing accuracy of polynucleotide sequence, and the Specification discloses that the disclosure provides techniques extracting useful information from reads of polynucleotide sequences that include bursty errors or other types of indeterminant errors at [0005], for example, but does not provide a clear explanation for how the additional elements provide these improvements. Further, the claims recite methods that can be performed in the mind or on a computer and which are not performed by a polynucleotide sequencer, and therefore do not improve the polynucleotide sequencer. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Harris et al. (US 2016/0019341 A1) discloses that sequencing polynucleotide molecules with a nanopore polynucleotide sequencer at low coverage is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0117], [0189], and [0337]. As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Harris et al. (US 2016/0019341 A1) teaches that computing elements are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0147-0155]. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0046] and [0105-0109]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.
Response to Applicant Arguments
Applicant submits that the amended claims are patent eligible because any recited abstract idea is integrated into a practical application where the method improves sequencing accuracy of a polynucleotide sequencer. Applicant points to areas of the Specification that support how the method improves trace reconstruction by skipping over a portion of an indeterminant error in an inactive trace to omit the error rather than discarding the entire read. Applicant points to the amended claims which recite a method to improve sequencing accuracy of a polynucleotide sequencer.
It is respectfully submitted that this is not persuasive. Applicant alleges that the improvement afforded by the claimed method represents a practical application. However, the steps that provide the supposed improvement in the instant claims (i.e., generating the consensus output sequences, identifying the indeterminant error, defining a search window, calculating edit distances, identifying a subsequence in the search window, selecting a candidate position, determining a second consensus sequence, and generating a single output consensus sequence), are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception.  The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible.  It is submitted here that the instant claims do not include any additional elements that provide for a practical application.  Rather, the “additional element” in the instant claims (see exemplary claims 7 and 15) includes only the step of “sequencing polynucleotide molecules” and implementation of the method on generic computer elements using modules, i.e., software. As set forth above, said steps operate in the claim as data gathering steps and do not integrate any of the recited judicial exceptions into a practical application, nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps.
Note: If the above mentioned elements did, in fact, pertain to the actual sequencer, i.e. those things actually affected a sequencer operation (i.e., “rather than discarding an entire read from the trace reconstruction process, only portions of that read with indeterminant errors are omitted”, as asserted by Applicant at p. 13, par. 1 of Applicant’s Remarks), then perhaps the improvement argument may be persuasive.  However, this is not the instant case.

Claim Rejections - 35 USC § 103
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.


Response to Applicant Arguments
Applicant submits that the cited references on the previous Office Action do not, alone or in combination, teach or suggest the features of claim 7 related to identifying an indeterminate error, defining a search window, identifying a subsequence in the search window with reference to a comparison sequence, and generating a single consensus output sequence using portions of a read before and after an indeterminant error. Applicant submits that new independent claims 21 and 31 include features similar to independent claim 7, these claims are allowable for at least the same reasons as independent claim 7. Applicant submits that the dependent claims are allowable based on their dependency on the allowable base claim.
These arguments are found to be persuasive. The amendments to independent claim 7 clarify issues raised in the 112(b) rejections of the previous Office Action regarding the different generated consensus output sequences, defining the search window, the match-backwards sequence, and the selection of a candidate position, which differentiate the instant claims from the cited references. 

Conclusion
No claims are allowed.
The amended claims appear to be free of the prior art. 
The closest prior art to Yazdi et al. (Scientific Reports, 2017, 7(1), p. 1-6; Supplementary Information, p. 1-19) teaches methods for portable, random-access of DNA-based data storage using nanopore sequencers and iterative alignment and deletion error-correcting codes (abstract). Yazdi teaches that performing multiple sequence alignment (MSA) algorithms on high-quality reads to obtain consensus sequences, noting that as these MSA algorithms are traditionally designed for phylogenetic analysis, their parameters are inappropriate for modeling “mutations” introduced by nanopore sequencers and must be altered for correcting nanopore sequencing reads (p. 3, par. 2). Further, Yazdi Supplemental teaches correcting sticky deletions, a special case of the general family of repetition errors (i.e., bursty errors) (p. 8, par. 2). However, Yazdi teaches an error-correction method that does not fairly read on the instant claims of identifying a search window at a delay from the error and comparing sequences within the delay to identify a position from which to continue calling the consensus sequence, as Yazdi teaches correcting deletion errors by parsing the consensus sequence into homopolymers (p. 3, par. 5).
The other closest art to Gabrys et al. (IEEE Transactions on Information Theory, 2018 64(4), p. 2550-2570) teaches, in motivation of DNA-based storage applications, code design in the Damerau metric, which is a generalization of the Levenshtein distance which can account for deletions, insertions, substitution errors, and adjacent transposition edits (abstract), which include bursty, or block, errors caused by DNA damage during storage (p. 2550, col. 1, par. 1), but does not fairly teach a method that reads on the on the instant claims identifying a search window at a delay from the error and comparing sequences within the delay to identify a position from which to continue calling the consensus sequence.
While both Yazdi and Gabrys offer solutions for a similar problem identified by the instant claims, each solution is distinctly different from the instant claims. Further, it would not be obvious to combine the teachings of Yazdi or Gabrys with the prior art to Krawitz et al. (Bioinformatics, 2010, 26(6), p. 722-729), Chin et al. (Nature Methods, 2013, 10(6), p. 1-9, IDS 08/20/2018 Reference #6), or Shulz et al. (Bioinformatics, 2014, 30(17), p. i356-i363), which were cited in the previous Office Action, to teach the instant claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631   
               
/Lori A. Clow/Primary Examiner, Art Unit 1631